IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                             NOS. WR-86,113-04 AND WR-86,113-05


                          EX PARTE RODYS A. SANCHEZ, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
             CAUSE NOS. 1400848-B AND -C IN THE 263RD DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

sexual assault of a child and sentenced to life years’ imprisonment. The First Court of Appeals

affirmed his conviction. Sanchez v. State, No. 01-14-00809-CR (Tex. App. — Houston [1st Dist.]

November 24, 2015) (not designated for publication).

       Applicant contends, among other things,1 that his trial counsel rendered ineffective assistance



       1
           This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                      2

because trial counsel failed to request or obtain an interpreter, instructed Applicant not to testify

because he would require an interpreter, failed to investigate or call available witnesses, failed so

secure a DNA expert for the defense, and failed to request or subpoena the video of the child

complainant from the CAC.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claims

for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 60 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: October 2, 2019

Do not publish